Citation Nr: 9909810	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  98-03 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the October 1995 rating decision which denied a 
total disability rating based on individual unemployability 
was clearly and unmistakably erroneous.

2.  Whether the January 1997 rating decision which awarded a 
total disability rating based on individual unemployability, 
effective August 30, 1996, was clearly and unmistakably 
erroneous in failing to assign an earlier effective date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran, who had active service from September 
1949 to October 1952, appealed that decision to the Board.  

Initially, the Board notes that the veteran perfected an 
appeal with regard to the issue of an effective date earlier 
than November 27, 1996, for frostbite of the feet.  However, 
in a signed statement dated in October 1997, the veteran 
withdrew this appeal.  Accordingly, such issue is not before 
the Board at this time.  See 38 C.F.R. § 20.204(b) and (c) 
(1998).


FINDINGS OF FACT

1.  The evidence of record considered at the time of the 
October 1995 rating decision, to include VA examinations and 
outpatient treatment records dated from 1992 through August 
1995, revealed that the veteran was assigned a 70 percent 
disability rating since January 1992, had taken early 
retirement in order to travel, and returned to work following 
his retirement for over a year during which time he was a 
"workaholic."      

2.  The October 1995 rating decision was consistent with and 
adequately supported by the evidence then of record. 

3.  The statement received by the RO in August 1996 did not 
express any disagreement with the October 1995 rating 
decision.

4.  The evidence of record considered at the time of the 
January 1997 rating decision included a November 1996 VA 
examination and private thermography evaluation which led to 
increased evaluations for various service-connected 
conditions, effective August 30, 1996, and an award of 
service connection for frostbite of the feet, effective 
November 1996. 

5.  The January 1997 rating decision which assigned an 
effective date of August 30, 1996, for an award of a total 
disability rating based on individual unemployability was 
supported by the evidence then of record.


CONCLUSIONS OF LAW

1.  The October 1995 rating decision which denied a total 
disability rating based on individual unemployability was not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) 
(1998).
  
2.  The August 30, 1996, statement of the veteran was a claim 
to reopen.  38 C.F.R. § 20.201 (1998).

3.  The January 1997 rating decision which awarded a total 
disability rating based on individual unemployability, 
effective August 30, 1996, was not clearly and unmistakably 
erroneous in failing to assign an earlier effective date.  38 
C.F.R. § 3.105(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On August 30, 1995, the RO received the veteran's application 
for a total rating based on individual unemployability.  
Recent outpatient treatment records were requested and 
received.  These records were dated from June through August 
1995.  Also of record were numerous VA specialty examinations 
dated in 1992.  Based on this evidence, the RO denied the 
veteran's claim in an October 1995 rating decision finding 
that the medical records did not show that the veteran's 
service-connected disabilities rendered him unable to attain 
gainful employment.  Specifically, the RO, while noting the 
veteran's 60 percent disability rating since October 1952 and 
70 percent disability rating since January 1992, found that 
although the veteran had not worked since 1980, he did not 
terminate his employment as a result of his service-connected 
disabilities.  Rather, as noted in the March 1992 VA 
examination, he had taken early retirement so that he and his 
wife could travel. 

Thereafter, on August 30, 1996, the RO received a statement 
from the veteran which indicated that he wished "to file a 
claim for service-connection for individual 
unemployability."  This statement was accompanied by another 
signed application form.  The RO arranged for VA examinations 
which were held in November 1996.  In addition, later in 
November 1996, the RO received a request to reopen a claim 
for frostbite of both hands and feet, along with additional 
medical evidence, specifically a thermographic evaluation 
performed in early November 1996.  

In January 1997, based on the November 1996 VA examinations 
and the recent thermography evaluation submitted by the 
veteran, the RO increased the veteran's 30 percent evaluation 
for residuals of a shrapnel wound of the left arm to 40 
percent, effective August 30, 1996; combined muscle and nerve 
injuries of the left thigh and ankle, currently evaluated 
separately as 10 percent and noncompensably disabling, for a 
single 40 percent rating, effective August 30, 1996; 
increased the 10 percent evaluation for a shrapnel wound of 
the lower back to 20 percent, effective August 30, 1996; and 
(after resolving all reasonable doubt in the veteran's favor) 
awarded service connection for frostbite of the feet with an 
evaluation of 10 percent, effective November 27, 1996; for a 
combined disability rating of 80 percent.  Also in this 
rating decision, the RO awarded entitlement to a total rating 
based on individual unemployability, effective August 30, 
1996, finding that the evidence showed the veteran was unable 
to secure or maintain substantially gainful employment as a 
result of his service-connected disabilities.     

It is now alleged that there was clear and unmistakable error 
in the October 1995 rating decision which denied a total 
rating based on individual unemployability and the portion of 
the January 1997 rating decision that awarded a total 
disability rating based on individual unemployability and 
assigned an effective date of August 30, 1996, for such 
rating.  Specifically, the veteran maintains that the 
effective date of his total rating should be August 30, 1995, 
the date on which he first filed a claim for a total rating.  
According to the veteran, the evidence of record at the time 
of the October 1995 rating decision supported the assignment 
of a total rating.  Moreover, the veteran maintains that the 
evidence of record at the time of the January 1997 rating 
decision supported the assignment of an effective date of 
August 30, 1995.  Furthermore, the veteran's representative 
contends that the August 1996 statement accepted by the RO as 
a claim to reopen should have been accepted as a notice of 
disagreement with the October 1995 rating decision denying a 
total rating. 

Applicable regulations provide that previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (1997).
 
The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals, and referred to hereinafter as the Court) has set 
forth a three-pronged test to determine whether CUE is 
present in a prior determination:  (1) Either the correct 
facts, as they were known at the time, were not before the 
adjudicator (that is, more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made;" and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).
 
The Court has also stated that it must be remembered that CUE 
is a very specific and rare kind of "error." "It is the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell, 3 
Vet. App. at 313.  Lastly, the Court has held that the 
failure to fulfill the duty to assist cannot constitute clear 
and unmistakable error.  See Crippen v. Brown, 9 Vet. App. 
412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Under this guidance, it is the Board's opinion and decision 
that the October 1995 rating decision was not clearly and 
unmistakably erroneous in denying a total rating based on 
individual unemployability.  The evidence of record at the 
time of that rating decision revealed that the veteran had a 
70 percent combined disability rating since January 1992.  
The evidence also revealed that the veteran had taken early 
retirement in order to travel.  The RO found that the record 
as a whole did not indicate that the veteran was unable to 
secure or maintain substantially gainful employment as a 
result of his service-connected disabilities.  The Board does 
not find that this determination was clearly and unmistakably 
erroneous based on the facts before the RO at the time.  

The veteran's representative has indicated that the RO's 
determination was erroneous, in part, because it relied on a 
March 1992 VA examination report which it did not list under 
the "Evidence" section of the rating decision and because 
the RO did not refer specifically to other medical evidence 
dated in 1992.  In addition, the veteran's representative has 
noted that the RO failed to address all of the information in 
the March 1992 examination report as there was no reference 
to the veteran's return to work following his retirement.  

The Board finds that the RO's failure to list evidence dated 
prior to 1994 in its "Evidence" section was inadvertent and 
unfortunate, but not prejudicial.  In this regard, the Board 
notes that the RO took into consideration this earlier 
evidence as noted by the reference to the March 1992 VA 
examination in its discussion section.  Although the RO did 
not cite the specifics of each and every 1992 examination 
report, to include the March 1992 examination report, that 
does not mean that such information was not properly 
considered.  Moreover, the Board finds that the veteran's 
return to work on a contract basis for over a year after his 
retirement, during which time he was a self-described 
"workaholic," tends to support the RO's ultimate 
determination that the evidence as a whole did not indicate 
that the veteran was unable to secure or maintain 
substantially gainful employment as a result of his service-
connected disabilities. 
 
It is also the opinion and decision of the Board that the 
January 1997 rating decision was not clearly and unmistakably 
erroneous in failing to assign an effective date for a total 
disability rating based on individual unemployability earlier 
than August 30, 1996.  First, the RO was not incorrect in 
accepting the August 30, 1996, statement of the veteran as a 
claim to reopen, rather than a notice of disagreement with 
the October 1995 rating decision which denied a total rating 
based on individual unemployability.  The language of the 
veteran's statement clearly expressed the desire to file a 
claim rather than expressing any disagreement with a prior 
decision.  See 38 C.F.R. § 20.201 (1998).  

Second, the evidence of record at the time of the January 
1997 rating decision did not show that the veteran was 
unemployable as a result of his service-connected 
disabilities at any time prior to August 30, 1996.  See 
38 C.F.R. § 3.400 (1998) (the effective date of an award of 
compensation based on an original or reopened claim will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later).  In fact, the evidence of record 
at the time of the January 1997 rating decision was the same 
as that before the RO at the time of the October 1995 rating 
decision with the exception of the November 1996 private 
thermography report and VA examination.  It was that 
additional evidence which compelled the RO to award multiple 
increased ratings, effective August 30, 1996, and service 
connection for frostbite of the feet, effective November 
1996, which, in turn, prompted an award of a total rating.  
Accordingly, the Board does not find that the assignment of 
an effective date of August 30, 1996, was clearly and 
unmistakably erroneous based on the facts before the RO at 
the time of its decision in January 1997.     

The argument might be made that if the RO had afforded the 
veteran a VA examination immediately following his October 
1995 claim for individual unemployability, medical evidence 
received at that time might have led to earlier effective 
dates for the increased evaluations and service connection 
for frostbite of the feet and, ultimately, to an earlier 
effective date for an award of a total rating.  However, 
"[w]hile it is true that an incomplete record may ultimately 
lead to an incorrect determination, it cannot be said that an 
incomplete record is also an incorrect record.  If the facts 
contained in the record are correct, it is not erroneous, 
although not embodying all the relevant facts.... Thus, an 
incomplete record, factually correct in all other respects, 
is not clearly and unmistakably erroneous.  This is true even 
in the present case where the cause of the record's 
incompleteness is the VA's breach of the duty to assist.  In 
short, the VA's breach of the duty to assist cannot form a 
basis for a claim of [clear and unmistakable error] because 
such a breach creates only an incomplete rather than an 
incorrect record.  As unjust as this finding may appear, it 
is dictated by the law by which we are bound."  Caffrey v. 
Brown, 6 Vet. App. 377, 383-84 (1994).


ORDER

Based on the absence of clear and unmistakable error in the 
October 1995 rating decision which denied a total rating 
based on individual unemployability, the appeal is denied.

Based on the absence of clear and unmistakable error in the 
January 1997 rating decision which awarded a total disability 
rating based on individual unemployability and assigned an 
effective date of August 30, 1996, the appeal is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

